Citation Nr: 1131011	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  98-03 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disorder.

3.  Entitlement to a compensable disability rating for service-connected residuals of malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966.  The Veteran's personnel records show that he is in receipt of the Combat Infantryman Badge.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and a July 2004 rating decision of the VA RO in Columbia, South Carolina.  The case was subsequently transferred to the RO in Montgomery, Alabama.

The Veteran testified before the undersigned at a Travel Board hearing in March 2009.  A transcript of this proceeding is associated with the claims file.

This case was previously before the Board in April 2009 and January 2010 and was remanded for further development. The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).   

The Veteran originally filed a claim of entitlement to service connection for PTSD.  However, the medical evidence includes diagnoses of depressive neurosis and schizophrenia.  Thus, the Board has characterized the issue to reflect a broad definition of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

FINDINGS OF FACT

1.  There is no competent diagnosis of PTSD.  

2.  There is no evidence of an acquired psychiatric disorder in service, or within one year after service, and no competent medical evidence linking the Veteran's current schizophrenia with his period of service.

3.  There is no evidence of hypertension during military service, or within one year after service, and no competent medical evidence linking the Veteran's current hypertension with his military service to include a service-connected disorder.

4.  The Veteran's malaria is inactive with no current residuals.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2010).

2.  Service connection for an acquired psychiatric disorder, other than PTSD, is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

4.  The criteria for a compensable disability rating for residuals of malaria have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.31, 4.88b, Part 4, Diagnostic Code (DC) 6304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that an acquired psychiatric disorder, to include PTSD and hypertension are related to his service with the United States Army from July 1963 to July 1966.  With regard to the psychiatric disorder issue, he contends that he first began suffering from psychiatric problems immediately after service.  With regard to the hypertension issue, the Veteran contends both that he first developed hypertension during military service and that his hypertension is secondary to his acquired psychiatric disorder.  The Veteran also contends that his service-connected residuals of malaria are more disabling than currently evaluated.  

Service Connection Issues

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Certain chronic diseases, including psychoses, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Disorders diagnosed more that one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

1.  Acquired psychiatric disorder

The Veteran's original claim for service connection for a nervous condition was denied by rating decision dated in August 1968.  The Veteran did not appeal.  In an unappealed October 1971 rating decision, the RO denied service connection for depressive neurosis.  

In May 1997 the Veteran filed a claim for service connection for PTSD, which was taken as a claim to reopen his previously denied claim for service connection for an acquired psychiatric disorder.  In an April 2009 decision, the Board reopened the claim based on the submission of new and material evidence.

The Veteran's service treatment records are negative for psychiatric problems.  A November 1962 enlistment physical examination noted a normal psychiatric evaluation and no pertinent defects or diagnoses.  Reports of a July 1963 enlistment examination and a July 1966 separation examination show a normal psychiatric system.  Also in April 1963 and July 1966 Report of Medical History, the Veteran specifically denied "frequent trouble sleeping," "frequent or terrifying nightmares," "depression or excessive worry," and "nervous trouble of any sort."  The July 1966 examiner summarized the Veteran's significant history as all associated with malaria, "no other serious illness or injury."  

The Veteran first complained of "nerves" approximately two years after service, when he filed a claim for service connection for a nervous condition in May 1968.  He was first hospitalized for a psychiatric disorder in August 1971 with a resulting diagnosis of depressive neurosis and was thereafter hospitalized for psychiatric disorders on several occasions.  At that time, he reported a history of a nervous breakdown and subsequent hospitalization in service.  A May 1975 VA hospitalization report shows a diagnosis of schizophrenia.  An October 1979 VA psychiatric examination report contains a notation of "acquired mental retardation probably based on Vietnam combat flashbacks."  Subsequent treatment records continue to show impressions of schizophrenia.  Specifically, private treatment records dated from June 1982 through March 1993 show treatment for and diagnoses of schizophrenia, VA treatment records dated from August 1971 to November 2008 show treatment for and diagnoses of schizophrenia, and December 1985, February 1994, and September 1997 VA examination reports show diagnoses of schizophrenia.     

Pursuant to the January 2010 Board remand, the Veteran was afforded a VA psychiatric examination in March 2010.  In connection with this examination the examiner reviewed the claims file and noted the Veteran's history of psychiatric treatment.  The examiner diagnosed the Veteran with schizophrenia.  He also wrote that, because the Veteran's service and post-service treatment records are negative for psychiatric symptoms during service and soon thereafter, the examiner was unable to assert whether the Veteran's psychiatric symptoms were most likely caused by or the result of military service without resorting to mere speculation.  

Initially, the Board notes that the Veteran has been awarded the Combat Infantryman Badge and is thus a combat veteran.  However, there is no current diagnosis of PTSD.  As above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).  Because there is no current diagnosis of PTSD, consideration of any claimed stressor is not necessary and service connection for PTSD is not warranted.        

With regard to the possibility of service connection for an acquired psychiatric disorder other than PTSD, the Board finds that service connection is also not warranted.  First, there is no evidence of psychiatric problems in the Veteran's service treatment records or within one year of the Veteran's military service.  As above, Reports of July 1963 enlistment and July 1966 separation examinations show a normal psychiatric system.  Also in April 1963 and July 1966 Report of Medical History, the Veteran specifically denied "frequent trouble sleeping," "frequent or terrifying nightmares," "depression or excessive worry," and "nervous trouble of any sort."  While the Veteran first complained of problems with "nerves" in May 1968, this is more than one year after military service.  

The first objective showing of psychiatric problems in the record is the August 1971 VA hospitalization, approximately 5 years after service.  Also, there is no link between the Veteran's current schizophrenia and military service.  Although the Veteran reported at that time that he had been hospitalized in service for a nervous breakdown, the Board finds that report less than credible.  The Board is prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records.  Buchanan, 451 F.3d at 1331.  However, the service treatment records specifically include the Veteran's denial of "nervous trouble of any sort" at separation and the examiner's notation that, other than malaria, the Veteran had no other serious illness or injury during service.  Silence in a medical record can be weighed against lay testimony if the alleged diagnosis would ordinarily have been recorded in the medical record.  The service treatment records undermine the Veteran's credibility.  The lack of reference to the Veteran's reported nervous breakdown contradicts the history he offered at the August 1971 hospitalization.  See Kahana v. Shinseki, No. 09-3525 (June 15, 2011).  

The March 2010 VA examiner indicated that because the Veteran's service and post-service treatment records are negative for psychiatric symptoms during service and soon thereafter, the examiner was unable to assert whether the Veteran's psychiatric symptoms were most likely caused by or the result of military service without resorting to mere speculation.  

Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Veteran's representative has argued that the opinion is inadequate.  

The Board, however, finds the examination report is sufficient and adequate for rating purposes as it fully addressed all medical evidence.  Even when a VA medical examiner has obtained and considered all relevant and available information, there will nevertheless be instances in which the examiner is still unable to furnish the requested opinion.  It would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the "procurable and assembled" information prevents the rendering of such an opinion.  Jones, 23 Vet. App. at 390.

The inability to render an opinion is adequately explained by the examiner because that there was no psychiatric treatment during service of within a short time period after.  There is nothing further to be obtained from that particular examiner.  The Board therefore finds that the rationale provided in the March 2010 examination report is adequate and the examination is adequate.  There is no contrary medical evidence of record.   

While the Veteran contends that his schizophrenia is related to military service, the Board accords his statements regarding the etiology of this disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Any statements as to continuous psychiatric problems since service are not found to be persuasive in light of the fact that the Veteran specifically denied such complaints upon separation and there is no record of a diagnosis of an acquired psychiatric disorder until 5 years after service.  Thus, the Board finds the Veteran's contemporaneous in-service history and findings at separation along with the absence of complaints or treatment for more than one year after service outweigh his current statements regarding continuity of symptomatology.  For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  

The opinion of the March 2010 VA examiner is highly probative and outweighs the other evidence of record, including the Veteran's testimony and contentions.  As there is no medical evidence that the Veteran's current schizophrenia is related to his military service, his claim for service connection must be denied.  38 U.S.C.A. § 5107(b).

2.  Hypertension

Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, note(1) to Diagnostic Code 7101.  

The Veteran's service treatment records are negative for an indication of hypertension.  Significantly, during the July 1963 enlistment examination he had a blood pressure reading of 128/80 and during a July 1966 separation examination he had a blood pressure reading of 124/82.  Also in April 1963 and July 1966 Report of Medical History, the Veteran specifically denied "high or low blood pressure."  

The Veteran was reportedly first diagnosed with hypertension in June 1988.  Specifically, during a March 1992 general VA examination the Veteran reported this history.  The Veteran contends both that he first developed hypertension during military service and that his hypertension is secondary to his acquired psychiatric disorder.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a hypertension to include as secondary to a service-connected disorder.  There is no evidence of hypertension in service, and no history of a diagnosis of hypertension until June 1988, approximately 22 years after the Veteran's military service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  There also is no medical evidence in the record that links the Veteran's hypertension to any incident of the Veteran's active military service, to include a service-connected disorder.  While it appears that the Veteran's hypertension might be related to his psychiatric problems, service connection for a psychiatric disorder is not in effect.  Therefore, service connection for hypertension on a secondary basis is not warranted.  See 38 C.F.R. § 3.310. 
    
Increased Rating Issue

Disability ratings are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A request for an increased rating is to be reviewed in light of the entire relevant medical history.  See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).  Moreover, disabilities may be rated by analogy to a closely related disease where the functions affected and the anatomical location and symptomatology are closely analogous. 38 C.F.R. §§ 4.20, 4.27.

The Veteran's service treatment records show that he incurred malaria in May 1966.  In an October 1971 rating decision, the RO granted service connection for residuals of malaria and assigned a noncompensable evaluation, effective September 21, 1971.  In May 1997 the Veteran submitted the current claim for increased rating.  He was afforded a VA examination in September 1997 and by rating decision dated in October 1997 the RO continued the noncompensable rating originally assigned.  

The Veteran's residuals of malaria are evaluated under 38 C.F.R. § 4.88b, DC 6304.  Pursuant to DC 6304 malaria is evaluated as 100 percent disabling when it is an active disease.  Thereafter, residuals such as liver or spleen damage are evaluated under the appropriate system.  The diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  Relapses must also be confirmed by the presence of malarial parasites in blood smears.  See 38 C.F.R. § 4.88b, Note following DC 6304.  

As above, the Veteran was afforded a VA examination for his malaria residuals in September 1997.  At the time of the examination the Veteran had difficulty reporting a history of his malaria, probably because of his schizophrenia.  The Veteran indicated that he had some type of illness that he things was malaria in about 1964 when he was serving in Vietnam.  He said that this illness was characterized by chills, fever, rash, and unconsciousness.  He said he was hospitalized for about three to six months.  He was indicating that he was not sure of what the diagnosis of his problem was, but somewhere he must have had the information that he had malaria or possible malaria.  During this illness he was said to have chronic headaches and "falling out spells."  He described these as fainting episodes, but in addition he also developed seizures with tongue biting and loss of urine.  He continued to have seizures and fainting spells until 10-15 years earlier.  Headaches had persisted.  The headaches were in the occipital area and occurred almost every day, and they lasted 15 minutes.  He took Advil which helped sometimes.  Sometimes he had to stop what he was doing and lie down because of the headaches.  The examiner indicated that the Veteran's medical records indicated that in January 1995 a hepatitis profile was obtained in which hepatitis B surface antigen was negative, hepatitis B core was positive and anti-hepatitis B surface was weakly positive.  

On physical examination the examiner indicated that there was no renal impairment.  Creatinine in September 1995 was 1, and urinalysis at that time was within normal limits.  With regard to anemia, the Veteran's hemoglobin in 1995 was 14.6.  Thyroid profile and Chem-15 were within normal limits.  Hepatitis profile revealed HBC total as positive.  Anti-HBS was positive.  This, according to the examiner, was consistent with a past history of hepatitis B infection, recovery phase.  Urinalysis was normal and CBC was not remarkable.  The examiner diagnosed probable schizophrenia, seizure disorder by subjective data, chronic headaches of uncertain etiology, labile hypertension, and hepatitis B, previous infection, recovery phase.  

The examiner noted that the Veteran's history of malaria was somewhat vague; however, it was in the realm of possibility that if the Veteran did have cerebral malaria, he could subsequently have had seizures related to this and possibly chronic headaches related to this.  Access to the Veteran's military records regarding a diagnosis of malaria was not available to the examiner at the time of the examination.  Unfortunately, the September 1997 examiner did not comment on whether the Veteran had been tested for the malarial parasite in a blood smear.  Nor did the examiner note whether the Veteran had any residuals from his malaria to include liver or spleen damage.  

Pursuant to the January 2010 Board remand, the Veteran was afforded a VA examination for his malaria residuals in February 2010.  The examiner was specifically requested to test for the malarial parasite in a blood smear and comment on whether the Veteran had any residuals from his malaria to include liver or spleen damage.  

During the February 2010 VA examination the Veteran complained of nausea and vomiting quite frequently.  He also complained of occasional fevers.  He could not recall a relapse of the malaria since military service.  The examiner indicated that the residuals of the malaria were stable and that there were no current treatments.  There were no lymphatic or blood symptoms.  With regard to neurologic and psychiatric symptoms the examiner indicated that there was memory loss, confusion, hallucinations, and sleep disturbance.  However, there was no indication that these complaints were related to the Veteran's malaria.  Significantly, there were no complaints of headaches during this examination.  Also, there was no history of seizures other than during acute infection.  A blood smear no malarial parasites were seen.  The impression was malaria/benign and the examiner indicated that there were no effects of this disorder on the Veteran's usual daily activities.  

Based on the evidence of record, the Board finds that a compensable rating for malaria is not warranted.  The record does not contain competent medical evidence that the Veteran has active malaria or any ascertainable residuals of malaria such as liver or spleen damage.  Significantly, the February 2010 VA examiner indicated that the Veteran's malaria was benign (without residuals).  All of the medical evidence associated with the claims file during the pendency of this appeal have failed to reveal any signs, symptoms or residuals of malaria.  As there is no medical evidence of active disease or any residual disability, there is no basis to award a compensable rating.      

While the Veteran complained of a history of headaches and seizure disorder associated with his in-service malaria during the September 1997 VA examination and the examiner indicated that these symptoms could be related to the Veteran's in-service malaria if it was cerebral malaria, the Board notes that the Veteran only reported a history of headaches and seizure disorder occurring 10 to 15 earlier and did not report current headaches or seizure disorder in 1997.  Also, the Veteran did not report any history of headaches or seizures during the February 2010 VA examiner.  As such, service connection for headaches or a seizure disorder secondary to residuals of malaria is not warranted.  

The Board has also considered his statements that his residuals of malaria are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against a higher rating for the Veteran's residuals of malaria and the appeal is denied.

Extraschedular Consideration

The Veteran is unemployed and in receipt of Social Security disability benefits.  Thus, the Board will adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected residuals of malaria.  The competent medical evidence of record shows that the Veteran does not have any current complaints regarding his residuals of malaria, aside from the complaint in August 2009.  Notably, the Veteran last exhibited symptoms of malaria in May 1966 and has not exhibited residuals since then.  The effects of the Veteran's service-connected residuals of malaria have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim of service connection for a psychiatric disorder, the initial claim was one to reopen.  Notice was sent in November 2002, March 2004, January 2006, March 2006, August 2008, and January 2010, and the claim was readjudicated in an April 2011 supplemental statement of the case (SSOC).  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

The claims of service connection hypertension and increased rating for malaria pre-dated the duties to notify and assist.  Nevertheless, the record reflects that the purpose of the notice was not frustrated and the Veteran was afforded appropriate due process.  In an October 2009 SSOC, the RO included an explanation of VA's duty to assist in obtaining records and providing a medical examination or opinion where necessary.  The October 2009 SSOC also requested that the appellant submit any evidence that the claimed conditions existed from service to the present time, any treatment records pertaining to the claim, any medical evidence of current disabilities.  The October 2009 SSOC also provided the appellant with the relevant regulations for his service connection claim, including those governing VA's notice and assistance duties, as well as an explanation of the reason for the denial of the claim.  Furthermore, in July 2009 correspondence the RO phrased the issue of entitlement to service connection for hypertension to include as secondary to a service-connected disorder.  Moreover, as above, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton.  Furthermore, as above, the Veteran and his representative have advanced an argument of entitlement to service connection for hypertension to include as secondary to a service-connected disorder.  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his service connection claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the claim for increased rating, the RO described how disability ratings are assigned in a March 2006 letter.  The October 1997 rating decision explained the criteria for the next higher disability rating available for the residuals of malaria under the applicable diagnostic code.  The March 1998 statement of the case provided the appellant with the applicable regulations relating to disability ratings for his service-connected residuals of malaria, as well as the requirements for an extraschedular rating under 38 C.F.R. § 3.321(b) and stated that disability evaluations center on the ability of the body or system in question to function in daily life, with specific reference to employment.  Moreover, as above, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton.  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his increased rating claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

While the February 2010 VA examiner was not given the claims file to review in conjunction with the examination, the Board notes that the issue in this case is the current severity of the Veteran's residuals of malaria.  When an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As such, the February 2010 VA examiner's failure in reviewing the claims file is not fatal in this case.  

VA need not conduct an examination with respect to the hypertension claim decided herein because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  There is no competent evidence that suggests a causal link between the Veteran's hypertension and any incident of active duty.  Indeed, in view of the absence of hypertension during military service and the 22 year gap between the claimed disorder and active duty, relating the Veteran's current hypertension to his military service would be entirely speculative. Therefore, there is no duty to provide an examination or a medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

ORDER

Service connection for an acquired psychiatric disorder to include PTSD is denied.  

Service connection for hypertension, to include as secondary to a psychiatric disorder, is denied.

A compensable disability rating for residuals of malaria is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


